Citation Nr: 0016878	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to May 
1943.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1997 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein a 30 percent 
rating for bronchial asthma was confirmed and continued.  In 
May 1999, the Board remanded this claim in order to secure 
additional evidence and to satisfy due process concerns.  The 
claim is again before the Board for appellate consideration.


REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating for bronchial asthma is well grounded; see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In its May 1999 remand, the Board requested that the veteran 
be accorded a VA medical examination in order to determine 
whether his bronchial asthma had increased in severity.  In 
particular, the Board indicated that pulmonary function and 
other appropriate diagnostic testing be conducted, after 
which the examiner was to provide an opinion as to the 
severity of the veteran's disorder.  A review of the claims 
folder reveals that, while pulmonary function studies were 
performed, the veteran was apparently not accorded an 
examination, nor were the requested medical findings and 
opinions furnished.  While, the United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
remand orders of the Board are not satisfied the Board itself 
errs in failing to ensure compliance,  Stegall v. West, 11 
Vet. App. 268 (1998), the veteran has stated that he wished 
the appeal to go forward without additional evidentiary 
development.  Therefore, a remand on this aspect is not 
required.

However, it must be pointed out that the diagnostic criteria 
under which service-connected respiratory disorders, to 
include bronchial asthma, are evaluated for VA compensation 
purposes were amended as of October 7, 1996.  See 61 FR 
46728, Sept, 5, 1996.  The veteran's claim for an increased 
rating was received by the RO on October 4, 1996.  The Court 
has held that, in circumstances in which regulatory criteria 
were revised during the course of a claimant's appeal, the 
claimant should be afforded consideration of the claim under 
the criteria that are more favorable to his or her case.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the instant 
case, the RO has failed to consider whether the rating 
criteria that were in effect prior to October 7, 1996, are 
more favorable to the veteran's claim for a rating greater 
than 30 percent for bronchial asthma.  Such review must be 
undertaken by the RO prior to consideration of this claim by 
the Board.  Unfortunately, the Board did not note this 
problem in its remand.

In view of the foregoing, this case is REMANDED for the 
following:


The RO should review the veteran's claim, 
and determine whether an increased rating 
for bronchial asthma can now be granted.  
In undertaking this review, the RO should 
also consider the rating criteria that 
were in effect prior to October 7, 1996, 
in accordance with Karnas, supra.  If the 
decision remains adverse to the veteran, 
he should be furnished with a 
supplemental statement of the case that 
includes the diagnostic criteria 
appropriate for bronchial asthma that 
were in effect prior to October 7, 1996.  
Following the veteran being afforded a 
reasonable opportunity to respond 
thereto, the case should be returned to 
the Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  
This REMAND is intended to ensure compliance with due process 
matters and to secure additional medical information.  No 
inferences as to the ultimate disposition of the veteran's 
claim should be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




